Case 18-14404-pmm        Doc 50    Filed 05/21/20 Entered 05/21/20 22:09:55          Desc Main
                                  Document      Page 1 of 2



                         IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                       :      Bankruptcy No. 18-14404-pmm
RUBY DELGADO and                             :
CARLOS R. JIMENEZ,                           :      Chapter 13
             Debtors.                        :

                DEBTORS’ RESPONSE TO MOTION OF THE MONEY SOURCE, INC
                         FOR RELIEF FROM THE AUTOMATIC STAY

   AND NOW come the Debtors, by and through their attorney, Stephen M. Otto, Esquire, and

file the within Response, of which the following is a statement:

   1. Admitted.

   2. Admitted.

   3. Admitted.

   4. Admitted.

   5. Denied. The Mortgage was not in default, i.e., the mortgage had not been accelerated,

       as of the Petition Date. The purpose of the Chapter 13 filing was to address Debtors’

       unsecured debt and auto-related debt.

   6. Admitted on part and Denied in part. Debtors admit to having missed one or more

       payments. Debtors are without knowledge or information regarding the precise

       amount of the default.

   7. Admitted on part and Denied in part. Debtors admit to having missed one or more

       payments. Debtors are without knowledge or information regarding the precise

       amount of the default.

   8. Movant’s averment is a legal conclusion to which no response is necessary.

   9. Movant’s averment is a legal conclusion to which no response is necessary.
Case 18-14404-pmm     Doc 50    Filed 05/21/20 Entered 05/21/20 22:09:55      Desc Main
                               Document      Page 2 of 2



   WHEREFORE, Debtors respectfully request that the Motion be denied.


                                         Respectfully submitted,
                                         LAW OFFICE OF STEPHEN M. OTTO, LLC


                                  By:    /s/Stephen M. Otto
                                         Stephen M. Otto, Esq.
                                         833 N. Park Road Ste 102
                                         Wyomissing, PA 19610
                                         484-220-0481
                                         PA. I.D. No. 82463
                                         steve@sottolaw.com
